 



Exhibit 10(a)
AMENDMENT NO. 1 TO THE
SENIOR FACILITIES CREDIT AGREEMENT,
DATED AS OF FEBRUARY 28, 2006,
among
THE TDL GROUP CORP.,
as Canadian Borrower,
TIM HORTONS INC.,
as U.S. Borrower,
THE LENDERS FROM TIME TO TIME PARTIES THERETO,
as Lenders,
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH and
THE BANK OF NOVA SCOTIA,
as Canadian Co-Administrative Agents,
JPMORGAN CHASE BANK, N.A.,
as U.S. Administrative Agent
ROYAL BANK OF CANADA,
as Syndication Agent
BANK OF MONTREAL and THE TORONTO-DOMINION BANK,
as Co-Documentation Agents
and
J.P. MORGAN SECURITIES CANADA INC. and THE BANK OF NOVA SCOTIA,
as Co-Lead Arrangers and Joint Bookrunners
 

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1, dated as of April 24, 2006
          This AMENDMENT NO. 1 amends the Senior Facilities Credit Agreement,
dated as of February 28, 2006 (the “Senior Credit Agreement”), by and among The
TDL Group Corp, as Canadian Borrower (the “Canadian Borrower”), Tim Hortons
Inc., as U.S. Borrower (the “U.S. Borrower”), the lenders party thereto from
time to time (collectively, the “Lenders”), JPMorgan Chase Bank, N.A., Toronto
Branch, as Canadian Co-Administrative Agent, and The Bank of Nova Scotia, as
Canadian Co-Administrative Agent and Issuing Bank, JPMorgan Chase Bank, N.A., as
U.S. Administrative Agent and Issuing Bank, Royal Bank of Canada, as Syndication
Agent, Bank of Montreal and The Toronto-Dominion Bank, as Co-Documentation
Agents, and J.P. Morgan Securities Canada Inc. and The Bank of Nova Scotia, as
Co-Lead Arrangers and Joint Bookrunners.
WITNESSETH:
          WHEREAS, the parties hereto wish to amend Section 5.11(a) and (b) of
the Senior Credit Agreement to reflect the original intent of the parties that
the threshold levels for the financial covenants described in such clauses will
adjust with the new thresholds first applying with respect to the U.S.
Borrower’s second Fiscal Quarter of 2006, and for any subsequent Fiscal Quarter.
          NOW, THEREFORE, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.1 Definitions. For all purposes of this Amendment No. 1,
except as otherwise expressly provided herein or unless the context otherwise
requires, capitalized terms used herein shall have the meanings assigned to such
terms in the Senior Credit Agreement, which is incorporated by reference herein.
Each reference to “hereof”, “hereunder”, “herein” and “hereby” and each other
similar reference and each reference to “this Agreement” and each other similar
reference contained in the Senior Credit Agreement shall, from and after the
date hereof, refer to the Senior Credit Agreement, as amended hereby.
ARTICLE II
AMENDMENTS
TO SENIOR CREDIT AGREEMENT
          SECTION 2.1 Section 5.11(a) of the Senior Credit Agreement.
Section 5.11(a) of the Senior Credit Agreement is hereby deleted in its entirety
and the following is substituted in its stead:

 



--------------------------------------------------------------------------------



 




     “(a) Consolidated Total Debt to Consolidated EBITDA: The U.S. Borrower will
not permit, as at the end of each Fiscal Quarter, the ratio of Consolidated
Total Debt as at the end of such Fiscal Quarter to Consolidated EBITDA for the
Rolling Period then ended, to exceed (i) 3.50:1.00 in respect of the first
Fiscal Quarter ending after the Closing Date (the U.S. Borrower’s first Fiscal
Quarter, ending April 2, 2006), or (ii) 2.50:1.00 in respect of the second
Fiscal Quarter ending after the Closing Date (the U.S. Borrower’s second Fiscal
Quarter ending July 2, 2006) and in respect of any subsequent Fiscal Quarters.”
          SECTION 2.2 Section 5.11(b) of the Senior Credit Agreement.
Section 5.11(b) of the Senior Credit Agreement is hereby deleted in its entirety
and the following is substituted in its stead:
     “(b) Fixed Charge Coverage Ratio. The U.S. Borrower and its Subsidiaries
will not permit, as at the end of each Fiscal Quarter, the ratio of Consolidated
EBITDAR to Consolidated Fixed Charges for the Rolling Period then ended, to be
less than (i) 2.25:1.00 in respect of the first Fiscal Quarter ending after the
Closing Date (the U.S. Borrower’s first Fiscal Quarter, ending April 2, 2006),
or (ii) 2.75:1.00 in respect of the second Fiscal Quarter ending after the
Closing Date (the U.S. Borrower’s second Fiscal Quarter ending July 2, 2006) and
in respect of any subsequent Fiscal Quarters.”
ARTICLE III
MISCELLANEOUS
          SECTION 3.1 Effectiveness. This Amendment No. 1 shall be effective
retroactively as of February 28, 2006 (the “Effective Date”) upon receipt by the
Administrative Agents of a copy of this Amendment No. 1, duly executed by the
Canadian Borrower, the U.S. Borrower, the Administrative Agents and the Required
Lenders.
          SECTION 3.2 Execution in Counterparts. This Amendment No. 1 may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.
          SECTION 3.3 Headings. Headings used in this Amendment No. 1 are for
convenience of reference only and shall not affect the construction of this
Amendment No. 1.
          SECTION 3.4 Reaffirmation of Senior Credit Agreement. The parties
hereto agree and acknowledge that nothing contained in this Amendment No. 1 in
any manner or respect limits or terminates any of the provisions of the Senior
Credit Agreement other than as expressly set forth herein and further agree and
acknowledge that the Senior Credit Agreement remains and continues in full force
and effect and is hereby ratified and reaffirmed in all respects, as modified by
the terms set forth herein. None of the terms and conditions of this

 



--------------------------------------------------------------------------------



 




Amendment No. 1 may be changed, waived, modified or varied in any manner,
whatsoever, except in accordance with the Senior Credit Agreement.
          SECTION 3.5 Authorization. Each Borrower represents and warrants to
the Administrative Agents and the Lenders that this Amendment No. 1 has been
duly authorized by all necessary corporate action on the part of such Borrower
and has been duly executed and delivered by such Borrower to the Administrative
Agents on behalf of the Lenders.
          SECTION 3.6 Reaffirmation of Guarantees. Each Guarantor hereby agrees
and acknowledges that the Guarantee provided by such Guarantor remains and
continues in full force and effect and is hereby ratified and reaffirmed in all
respects.
          SECTION 3.7 Governing Law. THIS AMENDMENT NO. 1 SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE PROVINCE OF ONTARIO.
          SECTION 3.8 Expenses. Each Borrower hereby agrees to pay all
reasonable out-of-pocket expenses incurred by the Administrative Agents and
their Affiliates in connection with this Amendment No. 1 in accordance with
Section 9.3(a) of the Senior Credit Agreement.
          SECTION 3.9 Officer’s Certificate. The Canadian Borrower and the U.S.
Borrower shall, on or before one (1) Business Day after the execution of this
Amendment No. 1, provide to the Administrative Agents an amendment certificate
in the form of Exhibit A hereto. Failure to provide such certificate shall
constitute an Event of Default under the Senior Credit Agreement.
[Balance of page intentionally left blank. Signature page follows.]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
No. 1 to be executed and delivered by their proper and duly authorized officers
as of the first date set forth above.

              THE TDL GROUP CORP., as Canadian     Borrower
 
       
 
  By:        /s/ Cynthia J. Devine
 
            Printed Name: Cynthia J. Devine     Title: Chief Financial Officer
 
            TIM HORTONS INC.,     as U.S. Borrower
 
       
 
  By:        /s/ Jonathan F. Catherwood
 
            Printed Name: Jonathan F. Catherwood     Title: Vice President
 
            JPMORGAN CHASE BANK, N.A.,     TORONTO BRANCH, as Canadian Co-    
Administrative Agent and Lender
 
       
 
  By:        /s/ Paul R. DeMelo
 
            Print Name: Paul R. DeMelo     Title: Managing Director
 
            THE BANK OF NOVA SCOTIA, as     Canadian Co-Administrative Agent and
    Lender
 
       
 
  By:        /s/ P. Armstrong
 
            Print Name: P. Armstrong     Title: Vice President
 
            JPMORGAN CHASE BANK, N.A., as U.S.     Administrative Agent and
Lender
 
       
 
  By:        /s/ Jason A. Rastovski
 
            Print Name: Jason A. Rastovski     Title: Vice President

 



--------------------------------------------------------------------------------



 



              ROYAL BANK OF CANADA, as a Lender
 
       
 
  By:        /s/ Kevin P. Adams
 
            Print Name: Kevin P. Adams     Title: Authorized Signatory
 
       
 
  By:        /s/ Suzanne Kaicher
 
            Print Name: Suzanne Kaicher     Title: Attorney-In-Fact
 
            BANK OF MONTREAL, as a Lender
 
       
 
  By:        /s/ B. Ciallella
 
            Print Name: Ben Ciallella     Title: Vice President
 
            THE TORONTO-DOMINION BANK, as a     Lender
 
       
 
  By:        /s/ Rohan Appadurai
 
            Print Name: Rohan Appadurai     Title: Managing Director
 
            TORONTO DOMINION (TEXAS) LLC, as a     Lender
 
       
 
  By:        /s/ Jim Bridwell
 
            Print Name: Jim Bridwell     Title: Authorized Signatory
 
            CANADIAN IMPERIAL BANK OF     COMMERCE, as a Lender
 
       
 
  By:    
 
            Print Name:     Title:
 
            CIBC INC., as a Lender

 



--------------------------------------------------------------------------------



 



             
 
  By:        
 
                Print Name:
Title:    
 
           
 
                NATIONAL CITY BANK, CANADA BRANCH, as a Lender
 
           
 
  By:   /s/ Caroline Stade    
 
                Print Name: Caroline Stade         Title: Vice President    
 
           
 
           
 
  By:   /s/ G. W. Hines    
 
                Print Name: G. W. Hines         Title: Senior Vice President    
 
           
 
                NATIONAL CITY BANK, as a Lender
 
           
 
  By:   /s/ Thomas E. Redmond    
 
                Print Name: Thomas E. Redmond         Title: Senior Vice
President    
 
           
 
                RABOBANK NEDERLAND, CANADIAN BRANCH, as a
Lender
 
           
 
  By:   /s/ Rommel J. Domingo    
 
                Print Name: Rommel J. Domingo         Title: Vice President    
 
           
 
           
 
  By:   /s/ Kurram Rahman-Khan    
 
                Print Name: Kurram Rahman-Khan         Title: Executive Director
   
 
           
 
                COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., NEW YORK
BRANCH, as a Lender
 
           
 
  By:   /s/ Brett Delfino    
 
                Print Name: Brett Delfino         Title: Executive Director    
 
           
 
           
 
  By:   /s/ Ian Reece    
 
                Print Name: Ian Reece         Title: Managing Director    

 



--------------------------------------------------------------------------------



 



                  FIFTH THIRD BANK, as a Lender
 
  By:        
 
                Print Name:         Title:    
 
           
 
                FIFTH THIRD BANK, AN OHIO BANKING CORPORATION,
as a Lender
 
           
 
  By:        
 
                Print Name:         Title:    
 
           
 
                LASALLE COMMERCIAL LENDING, A DIVISION OF ABN AMRO BANK N.V.,
CANADA BRANCH, as a Lender
 
           
 
  By:        
 
                Print Name:         Title:    
 
           
 
                LASALLE BANK MIDWEST N.A., as a Lender
 
           
 
  By:   /s/ Lauren R. Fusco    
 
                Print Name: Lauren R. Fusco         Title: First Vice President
   
 
           
 
                GOLDMAN SACHS CREDIT PARTNERS L.P., as a Lender
 
           
 
  By:   /s/ Pedro Ramirez    
 
                Print Name: Pedro Ramirez         Title: Authorized Signatory  
 
 
           
 
                HUNTINGTON NATIONAL BANK, as a Lender
 
           
 
  By:   /s/ John M. Luehmann    
 
                Print Name: John M. Luehmann         Title: Vice President    

 



--------------------------------------------------------------------------------



 



          ACKNOWLEDGED AND AGREED:    
 
        THE THD GROUP, LLC, as Guarantor    
 
       
By:
       /s/ Jonathan F. Catherwood    
 
        Print Name: Jonathan F. Catherwood     Title: Executive Vice President  
 
 
        THE TDL GROUP, as Guarantor    
 
       
By:
       /s/ Cynthia J. Devine    
 
        Print Name: Cynthia J. Devine     Title: Chief Financial Officer    
 
        THE TDL MARKS CORPORATION,     as Guarantor    
 
       
By:
       /s/ Marvin Shahin    
 
        Print Name: Marvin Shahin     Title: Director    
 
        TIM HORTONS INC., as Guarantor    
 
       
By:
       /s/ Jonathan F. Catherwood    
 
        Print Name: Jonathan F. Catherwood     Title: Vice President    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF AMENDMENT CERTIFICATE

          TO:   JPMORGAN CHASE BANK, N.A., JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, and THE BANK OF NOVA SCOTIA
 
        RE:   Senior Facilities Credit Agreement dated as of February 28, 2006
(as amended, supplemented or otherwise modified from time to time, the “Senior
Credit Agreement”), among Tim Hortons Inc. as U.S. Borrower (the “U.S.
Borrower”), The TDL Group Corp. as Canadian Borrower (the “Canadian Borrower”),
JPMorgan Chase Bank N.A. and The Bank of Nova Scotia, as Co-Canadian
Administrative Agents, JPMorgan Chase Bank N.A. as U.S. Administrative Agent and
the Lenders now or hereafter parties thereto.
 
            We hereby certify, after due and careful investigation, that:
 
       
 
  (i)   each of the representations and warranties made by the Borrowers in the
Credit Agreement are true and correct on and as of the date hereof except to the
extent that (i) any change to the representations and warranties has been
disclosed to the Administrative Agents and accepted by the Required Lenders, or
(ii) any representation and warranty is stated to be made as of a particular
time; and
 
       
 
  (ii)   on and as of the date hereof, no Default has occurred and is
continuing.

             All terms defined in the Credit Agreement and used herein have the
meanings given to them by the Credit Agreement.
             DATED: April ___, 2006

                TIM HORTONS INC.
 
       
 
  By:    
 
            Name:     Title:
 
       
 
  By:    
 
            Name:     Title:

 



--------------------------------------------------------------------------------



 



                THE TDL GROUP CORP.
 
       
 
  By:    
 
            Name:     Title:
 
       
 
  By:    
 
            Name:     Title:

 